                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ANORUO U. ASILONU, an individual         )
                                         )
                      Plaintiff,         )
       v.                                )
                                         )
BLESSING ASILONU, an individual,         )           1:19CV1122
and ESTHER OKEIYI, an individual         )
and her marital community,               )
                                         )
                      Defendants.        )

                                   MEMORANDUM ORDER

      This matter is before the Court on a Motion for Sanctions [Doc. #91] filed on

behalf of Defendant Blessing Asilonu (“Dr. Asilonu”) by her then-counsel, although

a portion of counsel’s argument in support of the motion involves their other client

in this matter, Esther Okeiyi (“Dr. Okeiyi”). For the reasons explained below, the

motion is denied.

      The instant motion was filed by Mary Nnene Okeiyi (“Ms. Okeiyi”) and

Jocelyn Davis Singletary (“Ms. Singletary”) (collectively “defense counsel”) who no

longer represent Dr. Asilonu who is proceeding pro se. The question of Dr.

Asilonu’s representation has been ongoing throughout this action. And, it is at the

heart of this motion for sanctions. As a final twist, Dr. Asilonu is no longer a party

to this action because Plaintiff’s motions to dismiss her counterclaim and her as a

party were granted.

      Defense counsel allege that Plaintiff’s counsel violated Rule 4.2 of the Rules

of Professional Conduct of the North Carolina State Bar and related Local Rules of




     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 1 of 9
Practice and Procedure by communicating directly with Dr. Asilonu and Dr. Okeiyi,

represented parties. Defense counsel request a finding that Plaintiff’s counsel

violated Rule 4.2 and made false and misleading statements of material fact, a

requirement that Plaintiff’s counsel produce any information obtained during

communication with Drs. Asilonu and Okeiyi, a prohibition on the use of that

information at trial, reimbursement of defense counsel’s reasonable attorney’s fees

and expenses incurred in connection with this motion, fines imposed on Plaintiff’s

counsel, a reprimand, and notice to the Clerk.

      In support of their motion, defense counsel submitted eighteen exhibits, two

of which are copies of communications from Plaintiff’s counsel to Drs. Okeiyi and

Asilonu: (1) a January 13, 2020 email from Plaintiff’s counsel to Drs. Okeiyi and

Asilonu forwarding a copy of Plaintiff’s motion to enjoin Dr. Asilonu that was filed

that day (Mot., Ex. 1) and (2) a February 1, 2021 email from Plaintiff’s counsel to

Dr. Asilonu informing her that “the court today has allowed you to proceed as a

pro se defendant” and reminding her of the pending offer for Plaintiff and Dr.

Asilonu to dismiss their claims against each other (Mot., Ex. 10).

      Subject to an exception not relevant here, during the representation of a

client, a lawyer cannot communicate about the subject of that representation with

a person the lawyer knows is represented by counsel in the matter without the

other lawyer’s consent or legal authorization. 27 N.C. Admin. Code 02 Rule 4.2(a).

This is true “even though the represented person initiates or consents to the

communication.” Id. Rule 4.2, cmt. 8. Importantly,

                                          2



     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 2 of 9
       [t]his Rule contributes to the proper functioning of the legal system by
       protecting a person who has chosen to be represented by a lawyer in
       a matter against possible overreaching by other lawyers who are
       participating in the matter, interference by those lawyers with the
       client-lawyer relationship[,] and the uncounsel[]ed disclosure of
       information relating to the representation.

Rule 4.2, cmt. 1. See also Adkins v. United States, No. 3:16-cv-189-RJC, 2018

WL 7283323, at *5 (W.D.N.C. Aug. 7, 2018) (noting the “rationales” for this

prohibition include “preventing an attorney from circumventing opposing counsel to

obtain unwise statements from an adverse party”). However, if a lawyer does not

have “actual knowledge of the fact of the representation”, he is not prohibited

from communicating with the individual. Rule 4.2, cmt. 10. But, “such actual

knowledge may be inferred from the circumstances”; “the lawyer cannot evade the

requirement of obtaining the consent of counsel by closing eyes to the obvious.”

Id.

       This court has adopted North Carolina’s Rules of Professional Conduct as its

own Code of Professional Responsibility, except as otherwise provided by a

specific Local Rule. R. of Practice & Procedure of the M.D.N.C. (“Local Rules”)

83.10e(b). “[W]hile a federal court may adopt state rules of professional conduct,

the application of those rules is a question of federal law and state court

interpretations are not binding.” Howard v. College of the Albemarle, No. 2:15-CV-

00039-D, 2016 WL 4384658, at *4 n.4 (E.D.N.C. Aug. 16, 2016).

       “Ethical violations may result in sanctions such as disqualification of

counsel, divulging the contacts, prohibiting their use as admissions, and imposing



                                           3



      Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 3 of 9
monetary sanctions.” Adkins, 2018 WL 7283323, at *4 (citing McCallum v. CSX

Transp., Inc., 149 F.R.D. 104, 111 (M.D.N.C. 1993)); see also In re Liotti, 667

F.3d 419, 426 (4th Cir. 2011) (applying the American Bar Association Standards

for Imposing Lawyer Sanctions (“ABA Standards”) to an appellate disciplinary

proceeding and describing “[t]he panoply of available sanctions for attorney

misconduct” once proven by clear and convincing evidence as including

“disbarment, suspension, fine, public reprimand, and private reprimand”); Local R.

83.4 (providing for sanctions for violation of a local rule and factors to consider

before imposition of sanctions); Local R. 83.10e (providing for disciplinary actions

for misconduct). The purpose of these sanctions is to “protect the public and the

administration of justice”. In re Liotti, 667 F.3d at 430-31 (quoting ABA Standards

§ 1.1).

      However, “even if an ethical violation [has] occurred, the lack of any

apparent harm or prejudice resulting from the allegedly unethical contact”

“doom[s]” a motion for sanctions. United States v. Johnson, 122 F. Supp. 3d 272,

346 (M.D.N.C. 2015) (assessing alleged violation of Rule 4.2 and citing United

States v. Quest Diagnostics Inc., 734 F.3d 154, 167 (2d Cir. 2013) & McCallum,

149 F.R.D. at 113).

      Ms. Singletary entered a notice of appearance on December 13, 2019 for

Dr. Okeiyi, [Doc. #6]. Therefore, when Plaintiff’s counsel emailed Dr. Okeiyi on

January 13, 2020, they had actual knowledge that Dr. Okeiyi was a represented




                                          4



     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 4 of 9
party 1, and there is no evidence or argument that they had Ms. Singletary’s

consent or other authorization to communicate with her. The following day,

Plaintiff’s counsel emailed Ms. Singletary forwarding “the email that was sent

yesterday to [her] client by mistake” and noting that “[i]t clearly should have been

emailed to [Ms. Singletary] instead.” (Mot., Ex. 4.)

      Despite Plaintiff’s counsel’s communication with Dr. Okeiyi, she suffered no

prejudice. The contents of the email did not pertain in any way to Dr. Okeiyi and,

even had they, the email was simply forwarding a courtesy copy of a document

filed with the court. Nothing about the communication evidences Plaintiff’s

counsel’s overreaching, interference, or effort to obtain uncounseled disclosure of

information. Therefore, this conduct is not sanctionable.

      On January 23, 2020, Ms. Singletary and Ms. Okeiyi made an appearance

on Dr. Asilonu’s behalf, [Doc. #25]. Therefore, Dr. Asilonu was not represented in

this matter when Plaintiff’s counsel emailed her on January 13, 2020. However, it

appears as though she was represented when Plaintiff’s counsel emailed her on

February 1, 2021.

      Setting aside for the moment that defense counsel remained Dr. Asilonu’s

counsel of record until July 6, 2021, see Local R. 83.1(e)(1), (3) (requiring leave of

the court to withdraw), whether Dr. Asilonu was moving forward with counsel was



1
  Just one hour and twenty-five minutes before Plaintiff’s counsel emailed Dr.
Okeiyi, Ms. Okeiyi filed an improper notice of appearance on her behalf that was
stricken the following day. (See [Doc. #13].) It was not until January 17, 2020
that Ms. Okeiyi filed the proper notice of appearance. (See [Doc. #20].)
                                          5



     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 5 of 9
unsettled almost from the beginning of this action, at least according to her filings

and communications.

        For example, on March 10, 2020, defense counsel notified the Court that

Dr. Asilonu had fired them on March 1, 2020. (See Mot. ¶ 4 [Doc. #48].) Then,

on May 4, 2020, Dr. Asilonu opposed defense counsel’s motion for appointment of

a guardian ad litem in part because she had informed them that their “services

were no longer needed for the case because [she] was interested in negotiating the

settlement fee and the counterclaim with the plaintiff and ending the case” while

her counsel “was more interested in establishing the validity of the plaintiff’s

breach of contract claim.” (See Mot. at 2 2 [Doc. #67].) The following month she

filed another response in opposition to the motion for a guardian ad litem in which

she stated, “I have a legal right to represent myself . . .”, requested the court “to

formally dismiss [her counsel] from [her] case because they do not respect me as

their client and have never listened to any request made by me as their client”,

and, in response to defense counsel’s statement that Dr. Asilonu had reengaged

them, she requested that the court have defense counsel provide documentation

that she had in fact reengaged them “after dismissing them in March via email and

phone discussion.” (See Def.’s Resp. at 1, 4 [Doc. #80].) She also requested that,

as a pro se party, she have the court’s permission to file materials in this matter

electronically. (Id. at 4.)




2
    This is the page number generated by CM/ECF.
                                          6



       Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 6 of 9
      Despite what appears to be Dr. Asilonu’s termination of her counsel, they

never moved to withdraw, see Local R. 83.1(e)(1), (3). Instead, on February 25,

2021, they moved for an extension of time for her to respond to a motion to

strike, because on February 21, 2021, she “indicated her desire to have [them] file

a response on her behalf”, (see Mot. ¶ 8 [Doc. #95]). They remained her counsel

until July 6, 2021 when their May 5, 2021 motion to withdraw was granted. (See

Order [Doc. #108].)

      Plaintiff’s counsel’s February 1, 2021 email to Dr. Asilonu was a prohibited

communication with a represented party. They understood the Court’s

Memorandum Opinion and Order issued the same day – which denied defense

counsel’s request for appointment of a guardian ad litem – to be something it was

not. (See Mot., Ex. 1 (“As you might already know, the court today has allowed

you to proceed as a pro se defendant.”); Mot., Ex. 12 (responding to defense

counsel’s message that Dr. Asilonu is still represented after the Court’s order, “Our

understanding of the Judge’s ruling is different, and we stand behind our

understanding”).

      The Local Rules of this Court, with which every attorney is expected to be

familiar, require that an attorney who has made an appearance seek leave of the

Court to withdraw. Local R. 83.1(e)(1), (3) (“No attorney who has entered an

appearance in any civil . . . action shall be permitted to withdraw an appearance,

or have it stricken from the record, except on order of the Court . . .”; “In cases

where withdrawal is sought without substitution of counsel, an attorney must seek

                                          7



     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 7 of 9
leave of court by filing a motion to withdraw.”) Without such an order, defense

counsel remained counsel of record for Dr. Asilonu when Plaintiff’s counsel emailed

her.

        Nevertheless, there is no indication that Plaintiff’s counsel would have

communicated their offer to settle directly to Dr. Asilonu had they understood her

to be represented. Evidence presented by defense counsel shows that even when

Dr. Asilonu professed in the spring and summer of 2020 that they no longer

represented her, Plaintiff’s counsel did not respond to the emails she wrote them

and instead forwarded the emails to her counsel. (See Mot., Exs. 13, 14, 15; see

also Mot., Ex. 18.) Indeed, this is what the Rules require. See 27 N.C. Admin.

Code 02 Rule 4.2, cmt. 8 (“The Rule applies even though the represented person

initiates or consents to the communication.”). And, according to Plaintiff’s

counsel, they did not communicate with Dr. Asilonu after their February 1 email.

(Decl. of Greg McLawsen ¶ 11 (Feb. 24, 2021) [Doc. #94].)

        Furthermore, Dr. Asilonu had expressed her desire to be released from this

action, yet, according to her, defense counsel would not permit settlement. The

February 1, 2021 communication reminded her of Plaintiff’s pending offer to

dismiss his claim against her. Mistakenly believing defense counsel no longer

represented Dr. Asilonu after the Court’s February 1 order, perhaps the better

action for Plaintiff’s counsel would have been to inquire of defense counsel or Dr.

Asilonu if she was in the process of obtaining new counsel. Two months later,

Plaintiff moved to dismiss Dr. Asilonu’s counterclaim, having previously moved to

                                           8



       Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 8 of 9
dismiss her altogether as a party. (See [Docs. #82, 102].) Both motions were

granted on July 22, 2021. Nothing before the Court evidences prejudice to Dr.

Asilonu as a result of Plaintiff’s counsel’s February 1, 2021 email to her.

Therefore, they will not be sanctioned for this communication.

      For the reasons stated in this Memorandum, IT IS HEREBY ORDERED that

the Motion for Sanctions [Doc. #91] is DENIED.

      This the 23rd day of July, 2021.

                                             /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




                                          9



     Case 1:19-cv-01122-NCT-LPA Document 111 Filed 07/23/21 Page 9 of 9
